— Plaintiffs in Action No. 1 — the defendants in Action No. 2 — appeal from an order denying their motion to consolidate Action No. 2, to recover damages for injury to property pending in the Municipal Court of the City of New York, Borough of Queens, with Action No. 1, to recover for injuries to the person and property pending in the Supreme Court, Nassau County. Order affirmed, without costs. No opinion. Nolan, P. J., Adel, Schmidt and Murphy, JJ., concur. Beldock, J., dissents and votes to reverse the order and to grant the motion. [See post, p. 969.]